ORDER

Order Vacated, See 112 Fed Appx. 15.
On July 15, 2004, the court issued an order directing Larry N. Vitatoe (‘Vita-toe”) to “serve a copy of his corrected brief and appendix on counsel for GSA1 and to file a notice to the court of such service within 10 days of the date of filing” of said order. Vitatoe has failed to comply with that order, and has failed to prosecute this case in accordance with the rules.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) This appeal is hereby dismissed.
(2) Each side shall bear its own costs.

. On July 28, 2004, GSA’s counsel Kent G. Huntington advised the court that he had not received the required service from Vitatoe.